Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 6, 2018

                                       No. 04-18-00211-CV

                      Nancy L. TANKERSLEY and Charlie R. Tankersley,
                                      Appellants

                                                 v.

                                     TRIPLE I. RANCHES,
                                          Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 13940
                        Honorable Spencer W. Brown, Judge Presiding


                                          ORDER
        The clerk’s record was originally due April 6, 2018, but was not filed. On May 3, 2018,
this court notified the trial court clerk that the clerk’s record was late. See TEX. R. APP. P.
37.3(a)(1). The clerk responded to our notice by stating the clerk’s record was not filed because
appellants had not paid or made arrangements to pay the clerk’s fee to prepare the record and
appellants were not entitled to the record without paying the fee. After receiving the clerk’s
notification, we ordered appellants to provide written proof to this court on or before June 1,
2018, that either (1) the clerk’s fee had been paid or arrangements satisfactory to the clerk had
been made to pay the clerk’s fee; or (2) appellants were entitled to the clerk’s record without
prepayment of the clerk’s fee. See id. R. 35.3(a); TEX. R. CIV. P. 145. On June 1, 2018, the clerk
filed a notification of late record asking for an extension of thirty days to file the clerk’s record.
In the notification, the clerk seemed to suggest appellants have made the required payment.
Accordingly, we granted the clerk’s request for an extension of time and ordered the clerk
ORDER the clerk to file the clerk’s record in this court on or before July 2, 2018. The clerk’s
record has not been filed and no additional requests for extension of time to file the record has
been filed.

        Accordingly, we ORDER Jan Davis, District Clerk of Gillespie County, to file the
clerk’s record in this court on or before August 6, 2018.

       We order the clerk of this court to serve a copy of this order on the pro se appellants, all
counsel, and the district clerk.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of July, 2018.


                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court